NO. 07-05-0403-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                               SEPTEMBER 26, 2006

                        ______________________________


           YOLANDA NELSON AND JAMES L. JOHNSON, APPELLANTS

                                          V.

                          ALBERTSON’S, INC., APPELLEE


                      _________________________________

       FROM THE COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY;

               NO. 04-23919-1; HONORABLE R. BRENT KEIS, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


               ON SECOND AMENDED JOINT MOTION TO DISMISS


      By opinion and judgment dated July 13, 2006, this Court affirmed the trial court’s

order granting monetary sanctions in favor of appellee Albertson’s, Inc. and against

appellants Yolanda Nelson and James L. Johnson. On August 2, 2006, Nelson and

Johnson filed a motion for rehearing, and on August 28, 2006, the parties filed a first
amended joint motion to dismiss the appeal relying on Rule 42.1(a)(2)(B) of the Texas

Rules of Appellate Procedure. The parties indicated they had reached a settlement. The

joint motion to dismiss, however, was not accompanied by a signed agreement to be filed

with the Clerk of the Court, and resultantly was denied. The motion for rehearing was

overruled on September 8, 2006.


      While our plenary power continues, the parties have now filed a second amended

motion to dismiss the appeal with an executed copy of the Compromise Settlement

Agreement. We now withdraw our opinion and judgment of July 13, 2006, and in lieu

thereof, grant the joint motion to dismiss the appeal. The trial court’s order granting

monetary sanctions is set aside without regard to the merits and the cause is remanded

to the trial court for rendition of judgment in accordance with the Compromise Settlement

Agreement. See Tex. R. App. P. 42.1(a)(2)(B).


      It is so ordered.


                                         Don H. Reavis
                                           Justice




                                           2